      Case 2:20-cr-00023-SCJ-JCF Document 65 Filed 09/17/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION


UNITED STATES OF AMERICA,               |
                                        |         CRIMINAL COMPLAINT
      vs.                               |
                                        |         No.   2:20-CR-023
DEVECCHO WALLER, JR.,                   |
    Defendant.                          |


               DEFENDANT’S Supplemental RESPONSE TO
              GOVERNMENT’S BRIEF IN OPPOSITION TO
                 CONDUCT OF DETENTION HEARING


      COMES NOW the Defendant in the above styled matter, MR. DEVECCHO

WALLER, JR. (hereinafter referred to as “Mr. Waller”), by and through counsel

and hereby files this his Supplemental Response to Government’s Brief in

Opposition to Conduct of Detention Hearing and further shows this Court as

follows:

                   SECOND UPDATE ON LIMITATIONS
                    OF CONTACT WITH MR. WALLER

      On or about September 8, 2020, while at RAD, Mr. Waller commenced

vomiting copious amounts of blood and experiencing back pains. His requests for

medical attention were ignored; he was offered some pepto bismol. Upon learing

of this, counsel contacted RAD multiple times and also contacted the U.S.
      Case 2:20-cr-00023-SCJ-JCF Document 65 Filed 09/17/20 Page 2 of 4




Marshall. Ultimately, Mr. Waller did receive some medical attention. He had

contracted covid-19. Because Mr. Waller has a preexisting medical condition, he

is particularly vulnerable to the extreme symptoms of the corona virus. While he

is feeling better today, Mr. Waller remains placed in grave medical danger due to

his incarceration.

          SECOND UPDATE ON PRODUCTION OF DISCOVERY

      Discovery is on going and incomplete. A list of missing items has been

requested again. The Government has sent a second production of discovery but it

only contains the same items originally sent and none of the items requested.

       SECOND UPDATE ON HALL COUNTY PROBATION HOLD

      The State of Georgia again failed to conduct a probation bond hearing or

revocation hearing last week for the reason that Mr. Waller is at RAD and not at

the Hall County jail. Production of a state inmate being held on a federal writ is a

procedure apparently foreign to all parties. The State has again refused to consent

to any bond on probation hold despite the fact that the superior court previously

granted a recognizance bond on the new charge.

      According to Mr. Waller’s state appointed counsel, a status conference

(without the presence of Mr. Waller in any form) is scheduled for later today.

State defense counsel has requested proof from the undersigned regarding the

                                     Page 2 of 4
      Case 2:20-cr-00023-SCJ-JCF Document 65 Filed 09/17/20 Page 3 of 4




ruling denying federal bond for lack of jurisdiction over the person. At this time,

the Court has not ruled on any aspect of this conundrum and all issues are pending

under advisement.

                                    CONCLUSION

      The Court can and should dissolve its writ ad prosequendum and release

Mr. Waller back to Hall County. The procedural irregularities as described in this

and prior pleadings have not only be unjustly frustrating, but now have placed Mr.

Waller’s very human life in jeopardy. It is exasperating to spend so much time

litigating such nuance while Mr. Waller is exposed to viral infection. It is more

exasperating still to see the Government obtusely take the position that this Court

has no authority to rule on returning Mr. Waller to Hall County, granting a

dissolution of the writ, or conducting a detention hearing. The only just resolution

is to dismiss the indictment without prejudice and allow the State matter to first

proceed to its own natural conclusion.

      This 17th day of September 2020.

____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney for Mr. Waller




                                     Page 3 of 4
      Case 2:20-cr-00023-SCJ-JCF Document 65 Filed 09/17/20 Page 4 of 4




                               Certificate of Service

      This is to certify that I have this day served a true and correct copy of the

foregoing upon counsel for the Government by filing same upon the Court’s

CM/ECF Docket and causing it to be distributed to all parties and counsel of

record.

      This 17th day of September 2020.

____/s/ Arturo Corso________________
Arturo Corso
Attorney at Law




                                     Page 4 of 4
